DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1, 3-9, and 11-17 are pending in this application (16/509,823), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 02/04/2021, following the Non-Final Rejection office action dated 12/15/2020.    
	Claims 1, 9, and 17 have been amended. 
	Claims 2 and 10 have been canceled.
	(Please see page 6 of Applicant Arguments/Remarks, filed on 02/04/2021)
	Applicant's submissions have been entered.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

4.	Claims 1, 3-9, and 11-17 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Batzdorff et al. (US 2017/0161171 A1; Pub. Date: Jun. 8, 2017; PCT Filed: Dec. 2, 2015; hereinafter Batzdorff), in view of Scarsbrook et al. “MetropolJS: Visualizing and Debugging Large-Scale JavaScript Program Structure with Treemaps”, 2018 ACM/IEEE 26th Conference on Program Comprehension, pages 389-392; hereinafter Scarsbrook), and STEVENS et al. (US 2016/0292066 A1; Pub. Date:  Oct. 6, 2016; Filed: Apr. 3, 2015; hereinafter STEVENS).

Regarding claim 1, Batzdorff teaches: 
(Currently Amended) A method for debugging source code of an application (See, e.g., Batzdorff, FIG. 3; par [0022]:  “FIG. 3 illustrates a flowchart of a method for debugging tenant code in a multi-tenant system according to one embodiment of the present invention.”  Examiner Note (EN):  Batzdorff discloses: a method for debugging tenant code in a multi-tenant system.), the method comprising:

establishing, by a WebSocket client, a WebSocket connection … using a unique Uniform Resource Locator (URL) (See, e.g., Batzdorff, FIG. 3; pars [0024]-[0026]:  “At 303, a first message may be sent from the user computing device 220a to the system 210 to establish a connection therebetween. …After the debug session is initiated by the user from his computing device 220a the server 212 may need to communicate back to the user computing device 220a when/if a particular event occurs.  Thus, at 305, the connection between the user computing device 220a and the system 210 may be upgraded to a stateful protocol connection which requires keeping of the internal state on the server 212, so that a two way stateful connection can be maintained between the user computing device 220a and the system 210. 
One example of the stateful protocol is WebSocket.  The tenant code debugger 225 may send a request to the system 210, e.g., over http(s), using the system 210's pre-existing public access port.  In one implementation, the url may use the ws(s), WebSockets, or uniform resource identifier ("URI") scheme.  In other words, the connection is upgraded to a two-way WebSocket connection using standard WebSocket capabilities.  The debug communication will use the WebSocket protocol.”  EN:  Batzdorff discloses: At 303 (FIG. 3A), a first message is sent from the user computing device 220a to the system 210 to establish a connection therebetween; at 305, the connection between the user computing device 220a and the system 210 is upgraded to a two-way WebSocket connection using standard WebSocket capabilities, so that the url may use the WebSockets.) …, and wherein the WebSocket client is a part of an Eclipse IDE or framework (See, e.g., Batzdorff, FIG. 2; par [0018]:  “The user may develop the tenant code in an integrated development environment ("IDE", e.g., a Java EN:  Batzdorff discloses: an integrated development environment ("IDE", e.g., Eclipse) on a user computing device.); 

listening, by the WebSocket client, for asynchronous messages (See, e.g., Batzdorff, FIG. 3; par [0031]:  “When the debugging controller 215 in the server 212 detects that an interested event has occurred, at 325, it may send a third message hack to the user computing device 220a via the stateful connection, informing the user computing device 220a of the interested event and invoking the tenant code 224. …”  EN:  Batzdorff discloses: When the debugging controller 215 in the server 212 detects that an interested event has occurred, at 325 (FIG. 3A), it may send a third message hack to the user computing device 220a via the stateful connection.) …;

processing, by a second client connected to the WebSocket client, responses received … and translating debugger operations selected by a user (See, e.g., Batzdorff, FIG. 3; par [0020]:  “…The debugging controller 215 could understand requests coming in from the SDK 223 in the user computing device 220a and interact with the tenant code debugger 225.  When the debugging is done, the user may submit the tenant code to a repository (e.g., 211a or 211b) through the tenant code registry 216. …”   Also see, e.g., Batzdorff, par [0033]:  “…When invoked, the proxy may send a request using the open WebSocket connection to the tenant code debugger 225 in the user computing device 220a.…”   EN:  Batzdorff discloses: The debugging controller 215 could understand requests coming in from the SDK 223 in the user computing device 220a and interact with the tenant code debugger 225, e.g., invoking a proxy to send a request using the open WebSocket connection to the tenant code debugger 225 in the user computing device 220a.) …; and

executing the source code of the application utilizing launch configuration and data required for starting a process with responsibilities of terminating the process when the user ends the debug session (See, e.g., Batzdorff, FIG. 3; pars [0035]-[0040]:  “At 331, the server 212 may interpret the request and related information 
At 345, when a new Product is created from the user interface of the system 210, execution may stop at the user's breakpoint and he can use all of the built-in debugging features that Java and his IDE support, e.g., break, step over, step into, resume, resume to cursor, or conditional breakpoints. 
In order to debug, the user may need to see the Product's external ID in the context of the trigger, but his trigger doesn't include any code which interacts with Product's external ID.  While execution is stopped he may, e.g., launch IntelliJ's capability to execute arbitrary code, so that he can write/run code that retrieves the Product's external ID.”  EN:  Batzdorff discloses: At 331 (FIG. 3B) the server 212 may interpret the request and related information from the tenant code debugger 225, execute to fulfill the request, and send the result back to the tenant code debugger 225. At 345, when a new Product is created from the user interface of the system 210, execution may stop at the user's breakpoint.  While execution is stopped user may launch IntelliJ's capability to execute arbitrary code so that he can write/run code that retrieves the Product's external ID.).


Batzdorff does not appear to explicitly teach: 
… a Chrome DevTools Protocol, created by Node.js, wherein the Chrome DevTools Protocol is a V8 inspector;

…from the V8 inspector, wherein the asynchronous messages are defined by a V8 inspector protocol;

… operations known to the V8 inspector;

… Node.js utilizing launch configuration and data required for starting a Node.js process with responsibilities of terminating the Node.js process when the user ends the debug session, wherein the source code of the application is present in JavaScript format.

However, Scarsbrook, in an analogous art, teaches: 
… a Chrome DevTools Protocol, created by Node.js, wherein the Chrome DevTools Protocol is a V8 inspector (See, e.g., Scarsbrook, Fig. 1, pg.390, c2, ll 9-37:  “…V8 Provides a debugging API[3] which can be used to collect information and control the runtime of a Chromium based browser or Node.js …Giving an example. The previous use cases focused on Underscore.js and it’s test suite. This is a self-contained library without significant third party requirements. To demonstrate how MetropolJS can scale up, OpenMCT[6] was chosen as a test case. OpenMCT is a mission control dashboard used by NASA. It is comprised of a Node.js server component and a web application written in JavaScript. Using the V8 Inspector API it is possible to connect MetropolJS to both the server side and client side application. …”   EN:  Scarsbrook teaches: V8 Provides a debugging API[3] which can be used to collect information and control the runtime of a Chromium based browser [a Chrome DevTools Protocol] or Node.js. Using the V8 Inspector API to connect MetropolJS to both the server side and client side application comprising a Node.js component.);

…from the V8 inspector, wherein the asynchronous messages are defined by a V8 inspector protocol (See, e.g., Scarsbrook, Fig. 1, pg.390, c2, ll 9-37:  “…Giving an example. The previous use cases focused on Underscore.js and it’s test suite. This is a self-contained library without significant third party requirements. To demonstrate how MetropolJS can scale up, OpenMCT[6] was chosen as a test case. OpenMCT is a mission control dashboard used by NASA. It is comprised of a Node.js server component and a web application written in JavaScript. Using the V8 Inspector API it is possible to connect MetropolJS to both the server side and client side application. …”   EN:  Scarsbrook teaches: Using the V8 Inspector API to connect MetropolJS to both the server side and client side application.);

… operations known to the V8 inspector (See, e.g., Scarsbrook, Fig. 1,  pg.390, c2, ll 9-37:  “…Giving an example. The previous use cases focused on Underscore.js and it’s test suite. This is a self-contained library without significant third party requirements. To demonstrate how MetropolJS can scale up, OpenMCT[6] was chosen as a test case. OpenMCT is a mission control dashboard used by NASA. It is comprised of a Node.js server component and a web application written in JavaScript. Using the V8 Inspector API it is possible to connect MetropolJS to both the server side and client side application. …”   EN:  Scarsbrook teaches: Using the V8 Inspector API to connect MetropolJS to both the server side and client side application);

And, STEVENS (US 2016/0292066 A1), in an analogous art, teaches: 
… Node.js utilizing launch configuration and data required for starting a Node.js process with responsibilities of terminating the Node.js process when the user ends the debug session (See, e.g., STEVENS, par [0022]:  “…Node.js projects may be obtained from source control to generate build artifacts that comprise deterministic build bundles (e.g., tarballs). …”   Also see, e.g., STEVENS, Fig. 5, par [0055]: “…Policies can be used to establish overrides, which may allow users to ignore rule violations.  At step 510, the network device applies the rules to the identified source code modules and/or metadata for the source code modules to determine if the identified source code modules satisfy the rules.  In an embodiment, the rules may be applied to the source code modules to identify approved source code modules and/or unapproved source code modules.  In another embodiment, the rules may be used to parse the licenses of the source code modules to identify approved source code modules that are not associated with licenses having bad clauses.  An error message or flag may be generated when unapproved source code modules or licenses with bad clauses are detected.  …”  EN:  STEVENS teaches: Node.js projects obtained from source control to generate build artifacts, while the network device applies the rules to the identified source code modules and/or metadata for the source code modules to determine if the identified source code modules satisfy the rules.),  wherein the source code of the application is present in JavaScript format (See, e.g., STEVENS, par [0032]:  “…NPM 116 is a registry for open source node.js projects, JavaScript Object   …”   EN:  STEVENS teaches: JavaScript Object Notation (JSON) packages.).


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Batzdorff’s invention for debugging source code of an application, by incorporating the teachings of Scarsbrook for using a V8 Inspector to connect applications comprising a Node.js component, and the teachings of STEVENS that teaches using node.js tools for creating and inspecting artifacts.  A person having ordinary skill in the art would have been motivated toward such a combination to improve Batzdorff’ because: V8 Provides a debugging API[3] which can be used to collect information and control the runtime of a Chromium based browser or Node.js (see Scarsbrook, pg.390, c2, ll 15-17), and because: Some build artifacts (e.g., node.js artifacts) may need to be stored for long periods of time for compliance reasons.  It is desirable to allow developers to inspect, compare, roll-back, and manage large numbers of build artifacts for deployment (see STEVENS, par [0004]).  Batzdorff, Scarsbrook, and STEVENS are analogous arts directed generally to debugging source code.   


Regarding claim 3, Batzdorff, Scarsbrook, and STEVENS teaches: 
(Previously Presented) The method as claimed in claim 1 (please see claim 1 rejection),
further comprising allowing debugging on the Node.js under one of inspect and inspect-brk mode (See, e.g., STEVENS, par [0022]:  “…Node.js projects may be obtained from source control to generate build artifacts that comprise deterministic build bundles (e.g., tarballs).  These build artifacts can be stored, audited, and deployed.  As such, changes in build artifacts from one release to another can be inspected and monitored, open source licenses can be audited, and version tracking and rollback management can be implemented….. Build artifacts can be created and scheduled in the future to place on any timeline.  Inspecting build artifacts, verifying the compliance of EN:  STEVENS teaches: Node.js projects obtained from source control to generate build artifacts, as inspecting build artifacts, verifying the compliance of build artifacts, and/or building code for deployment using inspected and verified build artifacts allows developers to create and manage sophisticated business logic.).


Regarding claim 4, Batzdorff, Scarsbrook, and STEVENS teaches: 
(Previously Presented) The method as claimed in claim 1 (please see claim 1 rejection),
further comprising debugging updates to the source code in a real time by allowing the user to make changes to a script source while being debugged and reflecting the changes in runtime (See, e.g., Batzdorff, FIG. 3; par [0041]:  “At 347, the user may find out why the trigger didn't behave as expected and changes his code.  If the code changes are small, a JVM running locally in the user computing device 220a may hotswap the changes in the tenant code debugger 225. …”  EN:  Batzdorff teaches: If the code changes are small, a JVM running locally in the user computing device 220a may hotswap the changes [changes in runtime] in the tenant code debugger 225.).


Regarding claim 5, Batzdorff, Scarsbrook, and STEVENS teaches: 
(Previously Presented) The method as claimed in claim 1 (please see claim 1 rejection),
further comprising providing a sequence of keys as a shortcut to launch debugging of the source code of the application (See, e.g., STEVENS, par [0027]:  “…the certificate can include a digitally signed key to limit the opportunities for the deployed version to be modified or changed.  For example, the certificate can be signed with a secure hash around the deployed code, and a later hash function can be used to EN:  STEVENS teaches: the certificate can include a digitally signed key, such as, a secure hash, to limit the opportunities for the deployed version to be modified or changed.).


Regarding claim 6, Batzdorff, Scarsbrook, and STEVENS teaches: 
(Previously Presented) The method as claimed in claim 1 (please see claim 1 rejection), 
further comprising providing a stack view showing current stack of execution in the Node.js process, one or more scripts being executed, current function being executed, and a line number of execution within a script (See, e.g., STEVENS, par [0022]:  “…Node.js projects may be obtained from source control to generate build artifacts that comprise deterministic build bundles (e.g., tarballs).  These build artifacts can be stored, audited, and deployed.  As such, changes in build artifacts from one release to another can be inspected and monitored, open source licenses can be audited, and version tracking and rollback management can be implemented….. Build artifacts can be created and scheduled in the future to place on any timeline.  Inspecting build artifacts, verifying the compliance of build artifacts, and/or building code for deployment using inspected and verified build artifacts allows developers to create and manage sophisticated business logic around the deployment artifact creation process. …”   EN:  STEVENS teaches: Node.js projects obtained from source control to generate build artifacts, and changes in build artifacts from one release to another can be inspected and monitored, open source licenses can be audited, and version tracking and rollback management can be implemented.).






Regarding claim 7, Batzdorff, Scarsbrook, and STEVENS teaches: 
(Previously Presented) The method as claimed in claim 1 (please see claim 1 rejection),
further comprising providing a variable view showing a current state of a script selected by the user (See, e.g., Batzdorff, FIG. 3; par [0025]:  “…Thus at 305, the connection between the user computing device 220a and the system 210 may be upgraded to a stateful protocol connection which requires keeping of the internal state on the server 212, so that a two way stateful connection can be maintained between the user computing device 220a and the system 210.”  EN:  Batzdorff teaches: a stateful protocol connection which requires keeping of the internal state on the server 212, so that a two way stateful connection can be maintained between the user computing device 220a and the system 210.).


Regarding claim 8, Batzdorff, Scarsbrook, and STEVENS teaches: 
(Previously Presented) The method as claimed in claim 1 (please see claim 1 rejection),
further comprising locating source code of a file being debugged on the Node.js (See, e.g., STEVENS, par [0022]:  “…Node.js projects may be obtained from source control to generate build artifacts that comprise deterministic build bundles (e.g., tarballs).  These build artifacts can be stored, audited, and deployed.  As such, changes in build artifacts from one release to another can be inspected and monitored, open source licenses can be audited, and version tracking and rollback management can be implemented….. Build artifacts can be created and scheduled in the future to place on any timeline.  Inspecting build artifacts, verifying the compliance of build artifacts, and/or building code for deployment using inspected and verified build artifacts allows developers to create and manage sophisticated business logic around the deployment artifact creation process. …”   EN:  STEVENS teaches: Node.js projects obtained from source control to generate build artifacts, and changes in build artifacts from one release to another can be inspected and monitored, open source licenses can be audited, and version tracking and rollback management can be implemented.).
 
2. 	(Cancelled)

10. 	(Cancelled)

Claims 9 and 11-16:
	System Claims 9 and 11-16 are basically similar to rejected method Claims 1 and 3-9, respectively.  
As such, Claims 9 and 11-16 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Batzdorff, Scarsbrook, and STEVENS for similar rationale.
Claim 17:
	Product Claim 17 is basically similar to rejected method Claim 1.  
As such, Claim 17 is rejected under AIA  35 U.S.C. 103 as being un-patentable by Batzdorff, Scarsbrook, and STEVENS for similar rationale.

Response to Arguments
5.	Applicant’s Arguments/Remarks, filed on 02/04/2021 under 37 CFR 1.111 have been fully considered but they are not persuasive to overcome the reference(s), as they are either ineffective or moot in view of the new grounds of rejections used in this office action as necessitated by Applicant’s amendment. 

Conclusion
6.	Claims 1, 3-9, and 11-17 are rejected.
	Claims 2 and 10 were canceled.
	THIS ACTION IS MADE FINAL.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191